Citation Nr: 0024445	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by an irregular heart beat.

2.  Entitlement to service connection for residuals of 
exposure to asbestos.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1997 and May 1999 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board notes that the veteran's service connection claims, 
except for the claim for service connection for PTSD, were 
denied by a rating decision in October 1997.  With regard to 
the claims for service connection for a disability manifested 
by an irregular heart beat, residuals of exposure to 
asbestos, a left ankle disorder, and a low back disorder, the 
veteran filed a notice of disagreement in April 1998; a 
statement of the case was issued in May 1998; and the veteran 
filed a substantive appeal in October 1998.

With regard to the claims for service connection for a right 
ankle disorder, a right knee disorder, and a left knee 
disorder, the veteran filed a notice of disagreement in 
October 1998; a statement of the case was issued in November 
1998; and the veteran, through his representative, filed a 
substantive appeal in January 1999.

The rating decision in May 1999 denied entitlement to service 
connection for PTSD.  The veteran's testimony at a personal 
hearing in August 1999 before a hearing officer was accepted 
as a notice of disagreement.  A supplemental statement of the 
case was issued in February 2000.  A letter to the RO from a 
Member of Congress, on the veteran's behalf, in March 2000 
constituted a substantive appeal on the issue of entitlement 
to service connection for PTSD.  

During the course of the appeal, issues dealing with a skin 
rash, throat and stomach ulcers, and left ear hearing loss 
were withdrawn by the veteran.  

The issues of entitlement to service connection for a back 
disorder and PTSD will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  There is no medical diagnosis of a chronic disability 
manifested by an irregular heart beat.

2.  There is no medical diagnosis of any disability as a 
residual of exposure to asbestos.  

3.  There is no medical evidence of a nexus between current 
disorders of the knees and ankles and the veteran's period of 
active military service.  



CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a disability manifested by an irregular heart beat, for 
residuals of exposure to asbestos, for bilateral knee 
disability, and for bilateral ankle disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular disease 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Irregular Heart Beat

The veteran contends that he experienced an irregular 
heartbeat in service on November 22, 1989, and that, at 
times, his heart will skip a beat.  

Service medical records disclose that on November 22, 1989, 
the veteran underwent an airborne/Ranger course examination.  
A chest X-ray was within normal limits; the veteran's blood 
pressure was 126/68; and an electrocardiogram showed sinus 
bradycardia.  The veteran's heart was evaluated as normal.  

At an examination for separation in August 1995, blood 
pressure was 130/80, and the veteran's heart was evaluated as 
normal.  

At a VA examination in August 1997, heart sounds were normal; 
there were no audible murmurs.  The pertinent diagnosis was 
sporadic palpitation, without accompanying significant 
pathology, functional incapacity, or other sign of organic 
heart disease.  

The veteran has submitted no medical evidence that he has 
heart disease.  As there is no medical diagnosis of current 
heart disability, his claim of entitlement to service 
connection for disability manifested by an irregular heart 
beat is not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps, Savage.  The veteran is hereby 
advised that in order to well-ground this claim, there must 
be a medical diagnosis of current disability and medical 
evidence of a link or nexus between such disability and his 
military service. 


II.  Residuals of Exposure to Asbestos

The service medical records disclose that, in October 1992, 
the veteran claimed to have been exposed to asbestos in an 
abandoned cement factory during a training exercise.  He did 
not complain of any symptoms of the claimed exposure.  

At the VA examination in August 1997, the veteran recounted 
having been covered with asbestos dust in service; he did not 
have any medical sequelae, and he was asymptomatic with 
regard to his lungs.  The pertinent diagnosis was asbestos 
exposure, asymptomatic at present.  

It does not appear that the veteran claims to have an 
asbestos-related disease.  At any rate, there is no medical 
diagnosis of any current disability associated with asbestos 
exposure.  As such, this claim is also not well grounded.  
38 U.S.C.A. § 5107(a); Epps, Savage.  As with the heart 
disability claim, the veteran is hereby advised that in order 
to well-ground a service connection claim, there must be a 
medical diagnosis of current disability and medical evidence 
of a nexus to service.  

III.  Knees

The service medical records are negative for complaints or 
findings concerning the knees.  In a report of medical 
history in July 1990, the veteran denied having a 'trick' or 
locked knee.  At an examination for reenlistment in July 
1990, the veteran's lower extremities were evaluated as 
normal.  In a report of medical history in August 1995, the 
veteran denied having a trick or locked knee.  At an 
examination for separation in August 1995, his lower 
extremities were evaluated as normal.

At a VA examination in August 1997, the veteran complained of 
bilateral knee pain after prolonged standing.  There was no 
sign of any bony abnormality, inflammation, or 
intra-articular fluid of the knees.  The joints were stable, 
and ligament function appeared intact.  Flexion was to 135 
degrees, bilaterally, without limping pain or discomfort.  VA 
X-rays of the knees in August 1997 were unremarkable.  The 
pertinent diagnosis was mild arthritis of both knees, with 
minimal symptomatology and functional incapacity.  

The veteran's claims of entitlement to service connection for 
a right knee disorder and a left knee disorder are not well 
grounded because there is no medical evidence of a nexus 
between current knee disability and any incident or 
manifestation during his active service.  38 U.S.C.A. 
§ 5107(a).  The claims are also not well grounded under 
38 C.F.R. § 3.303(b) because a chronic knee condition in 
service or during the year following service was not 
demonstrated by competent evidence.  The claims are not well-
grounded under Savage since there is no medical evidence of a 
nexus between a current knee disorder, a condition present in 
service, and claimed continuous postservice symptomatology.  
With regard to the knee claims, the record does appear to 
include medical diagnoses of current disability, but there is 
no medical evidence of a nexus to service to render the 
claims well-grounded.  

IV.  Ankles

The service medical records disclose that, in February 1987, 
the veteran had resolving right ankle sprain.  In March 1987, 
right ankle stress pain was noted.  Subsequent service 
medical records are negative for complaints or findings 
concerning the right ankle.  The service medical records are 
entirely negative for complaints or findings concerning the 
left ankle.  In a report of medical history in August 1995, 
the veteran denied having foot trouble.  At the examination 
for separation in August 1995, the veteran's feet and lower 
extremities were evaluated as normal.  

At a VA examination in August 1997, the veteran complained of 
bilateral ankle pain, which he attributed to trauma in 
service from parachute jumps.  On examination, the ankles had 
normal range of motion, with no palpable bony abnormality, 
swelling, or sign of inflammation.  VA X-rays of the ankles 
in August 1997 showed probably sclerosis of the right distal 
tibia.  The pertinent diagnosis was mild arthritis of both 
ankles, with minimal symptomatology and functional 
incapacity.  

The claims for service connection for ankle disorders must 
also be viewed as not well grounded.  While there are medical 
diagnoses of current disability, there is no medical evidence 
of a link to service.  38 U.S.C.A. § 5107(a); Epps.  The 
claims are also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because chronic ankle conditions were not 
manifested during service or during the year following 
discharge from service, and there is no medical evidence of a 
nexus between a current ankle disorder, a condition present 
in service, and claimed continuous postservice 
symptomatology.  

V.  Back Disability

As hereinafter explained, the Board finds that the veteran's 
claims for service connection for a back disorder and for 
PTSD are well grounded and that VA's duty to assist the 
veteran in the development of his well-grounded claims 
requires further development of the evidence.  38 U.S.C.A. 
§ 5107(a).

With regard to the back, service medical records in April and 
May 1987 noted lumbosacral sprain after lifting, and, in a 
report of medical history in August 1995, episodic mechanic 
low back pain, with no current symptoms, was noted by a 
physician.  At the VA examination in August 1997, mild 
arthritis of the thoracic and lumbar spine, with minimal 
functional impairment, was diagnosed.  In October 1998, a 
private physician, who had examined the veteran, reported 
that the veteran gave a history of mid-back and low back pain 
for years and of coming down hard on his back and developing 
back pain in service.  The physician stated, "My impression 
is chronic low back pain, and it appears that it did 
originate in the service."

VA X-rays of December 1998 showed spondylosis of L4-5 and 
minimal degenerative joint disease of L5-S1.  At a VA spine 
examination in December 1998, the veteran gave a history of 
low back pain since incidents in service.  It was noted that 
he had been working as a construction laborer in a position 
requiring heavy back activity, and that he had had recurrent 
back problems in July 1998, precipitated by shoveling and 
lifting at work.  After an examination, the diagnosis was 
lumbosacral sprain.  The examiner stated that several 
episodes of undocumented back injuries related to parachute 
jumping between 1987 and 1995 "could be a likely basis for 
chronic low back strain."

Under the well-grounded claim analysis, the truthfulness of 
the evidence is presumed.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Based on the above, the Board finds that the record 
includes a medical diagnosis of current low back disability, 
competent evidence of inservice incurrence, and medical 
evidence of a nexus to service.  The low back claim is 
therefore well-grounded.  

VI.  PTSD

Since December 1998, the veteran has been a patient at a VA 
psychology service.  In February 2000, a VA clinical 
psychologist, who had been treating the veteran, reported 
that, in his opinion, the veteran met the criteria for 
"combat-related PTSD."  He stated that the veteran had been 
behind enemy lines in Northern Iraq in a highly volatile 
situation.  Service records appear to confirm the veteran's 
participation in "Operation Provide Comfort" in Turkey and 
northern Iraq in 1991.  While some medical reports appear to 
discount a diagnosis of PTSD, the Board again stresses that 
the truthfulness of the evidence is presumed when conducting 
the well-grounded claim analysis.  King.  Accordingly, the 
Board finds the PTSD claim to be well-grounded.  

Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a disability manifested by an 
irregular heart beat, for residuals of exposure to asbestos, 
for bilateral knee disorders, and for bilateral ankle 
disorders "plausible."  See generally McKnight v. Gober, 131 
F3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a disability manifested by an 
irregular heart beat, for residuals of exposure to asbestos, 
for knee disorders, and for ankle disorders.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

The veteran's claims of entitlement to service connection for 
a disability manifested by an irregular heart beat, for 
residuals of exposure to asbestos, for a right knee disorder, 
for a left knee disorder, for a right ankle disorder, and for 
a left ankle disorder are not well-grounded.  To this extent, 
the appeal is denied.  

The veteran's claims of entitlement to service connection for 
low back disability and for PTSD are well-grounded.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran with the development of evidence.  38 U.S.C.A. 
§ 5107(a).  With regard to the back disability issue, the 
evidence of record is unclear and inadequate to allow for an 
equitable review of the claim.  Further development is 
therefore necessary. 

With regard to the PTSD claim, the veteran has stated that 
his principal stressor was being in the area of the Iraq-Iran 
border during Operation Provide Comfort when Iraqi soldiers 
raped and killed three Kurdish women.  At an August 1999 
personal hearing the veteran appeared to claim that he saw 
women being dragged into an Iraqi guard shack, heard shots 
and saw bodies being carried out.  The veteran has also 
described confrontations between armed American and Iraqi 
forces; no shots were fired.  He has stated that, on 
parachuting into one site, his unit was subjected to sniper 
fire; he did not report that any one was hit.

The Board finds that additional information should be 
obtained on the issues of:  Whether the veteran engaged in 
combat with the enemy in Iraq; and whether, if he did not 
engage in combat, any stressor may be verified from official 
sources.  If the United States Armed Services Center for 
Research of Unit Records reports that the veteran's unit 
engaged in combat during Operation Provide Comfort or 
verifies one of the veteran's claimed stressors, then, and 
only then, he should be afforded a VA psychiatric examination 
to determine if a diagnosis of PTSD is appropriate.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by a specialist in 
orthopedics, who should review the 
veteran's medical records in the claims 
file and a copy of this remand.  All 
indicated special tests and studies, 
including x-ray studies if appropriate, 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that a current 
chronic back disorder, if found, is 
related to an injury or injuries 
sustained while the veteran was on active 
duty from February 1987 to October 1995.

2.  The RO should forward a copy of this 
remand along with copies of the statement 
concerning claimed stressors received 
from the veteran in January 1999, the 
transcript of his testimony at a personal 
hearing in August 1999, the magazine and 
book excerpts which he submitted in 
support of his claim, and his United 
States Marine Corps personnel records to 
the Commandant, Headquarters United 
States Marine Corps, ATTN: MMRB-16, 
Quantico, VA 22134-0001, in an attempt to 
verify any combat or claimed stressor 
which may have occurred during active 
duty.  Any information obtained is to be 
associated with the claims file.  

3.  Following receipt of a response from 
the Marine Corps, and the completion of 
any additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action, or inservice stressful 
event, verified by the Marine Corps.  If 
no combat by the veteran's unit during 
Operation Provide Comfort has been 
verified, and no stressor claim by the 
veteran to have occurred during Operation 
Provide Comfort has been verified, the RO 
should so state in its report.  The 
report is then to be added to the claims 
file.  

4.  In the event that the Marine Corps 
verifies that the veteran's unit engaged 
in combat with the enemy during Operation 
Provide Comfort or verified one or more 
of the veteran's claimed stressors during 
Operation Provide Comfort, the RO should 
arrange for a special VA psychiatric 
examination to include appropriate 
diagnostic studies, including the 
Minnesota Mutli-Phasic Personality 
Inventory evaluation with PTSD subscale 
testing, to determine the nature and 
extent of any psychiatric disability 
which may be present.  The Claims file 
must be made available to and reviewed by 
the examiner.  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the verified 
history detail of the reports provided by 
the Marine Corps and/or the RO may be 
relied upon.  If the examiner believes 
that PTSD was caused by an inservice 
stressor, the examiner must identify 
which verified stressor is responsible 
for the conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  In the event that 
the Marine Corps does not report that the 
veteran's unit engaged in combat with the 
enemy during Operation Provide Comfort 
and does not verify a claimed stressor 
during Operation Provide Comfort, the RO 
should not undertake any additional 
development but should return the case to 
the Board for further appellate review.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA's psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that a 
diagnosis of PTSD, related to service, 
based on an examination which relied upon 
an unverified history is inadequate.  
West v. Brown, 7 Vet. App. 70, 77-8 
(1994).  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a back disorder 
and PTSD.  As to any issue which remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for further 
review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit 
additional evidence and argument on the matters which are 
addressed in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

